
	
		II
		112th CONGRESS
		2d Session
		S. 3699
		IN THE SENATE OF THE UNITED STATES
		
			December 20, 2012
			Mr. Carper introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  include information on the coverage of intensive behavioral therapy for obesity
		  in the Medicare and You Handbook, to provide written notification to
		  beneficiaries and providers regarding new Medicare coverage of intensive
		  behavioral therapy for obesity, and to provide for the coordination of programs
		  to prevent and treat obesity, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Treat and Reduce Obesity Act of
			 2012.
		2.FindingsCongress makes the following
			 findings:
			(1)According to the
			 Centers for Disease Control and Prevention, over 78,000,000 adults in the
			 United States are obese.
			(2)Over 40 percent
			 of women over age 60 and over 35 percent of men over age 60 are obese.
			(3)Obesity increases
			 the risk for chronic diseases and conditions, including high blood pressure,
			 heart disease, and type 2 diabetes.
			(4)Forty-nine
			 percent of Americans have at least one chronic disease.
			(5)In 2008, in the
			 United States, health care costs associated with obesity reached
			 $147,000,000,000.
			(6)Seventy-five
			 percent of Americans will be overweight or obese by 2020.
			(7)Forty-two percent
			 of Americans will be obese by 2030, resulting in up to $550,000,000,000 in
			 associated health care costs.
			3.Inclusion of
			 information on coverage of intensive behavioral therapy for obesity in the
			 Medicare and You Handbook and additional notification of beneficiaries and
			 providers
			(a)Inclusion of
			 information on coverage in the Medicare and You Handbook
				(1)In
			 generalSection 1804(a) of the Social Security Act (42 U.S.C.
			 1395b–2(a)) is amended—
					(A)in paragraph (2),
			 by striking “and” at the end;
					(B)in paragraph (3),
			 by striking the period at the end and inserting , and;
			 and
					(C)by inserting
			 after paragraph (3) the following new paragraph:
						
							(4)information on
				the coverage of intensive behavioral therapy for obesity under this title,
				including information regarding primary care physicians and other providers of
				services and suppliers who are eligible to furnish such
				therapy.
							.
					(2)Effective
			 dateThe amendments made by this subsection shall apply to
			 notices distributed on or after the date of enactment of this Act.
				(b)New
			 notification of benefit for Medicare beneficiariesNot later than
			 6 months after the date of enactment of this Act, the Secretary of Health and
			 Human Services shall provide to Medicare beneficiaries distinct, written
			 notification regarding the coverage of intensive behavioral therapy for obesity
			 under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) as an
			 additional preventive service.
			(c)Notification of
			 benefit for medicare providersSection 1861(ddd) of the Social Security
			 Act (42 U.S.C. 1395x(ddd)) is amended by adding at the end the following new
			 paragraph:
				
					(4)The Secretary shall provide to primary care
				physicians and other providers of services and suppliers determined appropriate
				by the Secretary distinct, written notification regarding the coverage of
				intensive behavioral therapy for obesity under this title as an additional
				preventive service. Such notification shall be provided annually for the first
				3 years following the date of enactment of the
				Treat and Reduce Obesity Act of
				2012 and, after such 3-year period, as the Secretary determines
				appropriate.
					.
			4.Plan for
			 coordination of HHS efforts; providing the Secretary of Health and Human
			 Services with authority to coordinate programs to prevent and treat obesity and
			 expand coverage options for obesity under MedicareSection
			 1861(ddd) of the Social Security Act (42 U.S.C. 1395x(ddd)), as amended by
			 section 3, is amended by adding at the end the following new paragraph:
			
				(5)(A)Not later than 1 year
				after the date of enactment of the Treat and
				Reduce Obesity Act of 2012, the Secretary shall develop and
				implement a plan to coordinate the efforts of all offices and agencies of the
				Department of Health and Human Services (such as the Centers for Medicare &
				Medicaid Services, the Centers for Disease Control and Prevention, the National
				Institutes of Health, the Health Resources and Services Administration, and
				other offices and agencies) to treat, reduce, and prevent obesity and
				overweight in the adult population. Beginning 2 years after such date of
				enactment, the Secretary shall annually update such plan.
					(B)In developing and implementing the
				plan under subparagraph (A), the Secretary shall work with at least 5
				representatives, selected by the Secretary, of expert organizations (such as
				public health associations, key healthcare provider groups, planning and
				development organizations, education associations, advocacy groups, patient
				groups, relevant industries, State and local leadership, and other entities as
				determined appropriate by the Secretary).
					(C)The plan under subparagraph (A) shall
				include the following:
						(i)Strategies to comprehensively treat
				and reduce overweight and obesity.
						(ii)A description of—
							(I)the coordination of interagency
				cooperation under the plan; and
							(II)actions under the plan related to
				the treatment and reduction of overweight and obesity in the United
				States.
							(iii)Identification of best practices in
				States, communities, organizations, businesses, and other entities as
				appropriate, regarding treatment of overweight and obesity.
						(iv)A description of collaboration with
				States, communities, organizations, businesses, and other appropriate entities
				to evaluate the effectiveness of obesity and overweight interventions under the
				plan.
						(v)Research initiatives, including
				ongoing surveillance and monitoring using tools such as the National Health and
				Nutrition Examination Survey and the Behavioral Risk Factor Surveillance System
				and assurances for adequate and consistent funding to support data collection
				and analysis to inform policy under the plan.
						(vi)Recommendations for the coordination
				of budgets, grant and pilot programs, policies, and programs across Federal
				agencies to cohesively treat overweight and obesity.
						(D)Not later than 24 months after the
				date of enactment of the Treat and Reduce
				Obesity Act of 2012, and on an annual basis thereafter, the
				Secretary shall submit to the President and to the relevant committees of
				Congress, a report that—
						(i)summarizes the plan under subparagraph
				(A) to coordinate interagency efforts surrounding the treatment, reduction, and
				prevention of obesity and overweight, including a detailed strategic plan with
				recommendations for each office and agency involved;
						(ii)in the case of the second report
				submitted under this subparagraph (and each subsequent report), evaluates the
				effectiveness of those coordinated interventions and conducts interim
				assessments and reporting of health outcomes, achievement of milestones, and
				implementation of strategic plan goals; and
						(iii)makes recommendations for updating
				the plan for the following year based on data and findings from the previous
				year.
						(E)There is authorized to be
				appropriated to carry out this paragraph, $5,000,000 for the period of fiscal
				years 2014 through 2023, to remain available until
				expended.
					.
		5.Authority to
			 expand health care providers qualified to furnish intensive behavioral
			 therapySection 1861(ddd) of
			 the Social Security Act (42 U.S.C. 1395x(ddd)), as amended by sections 3 and 4,
			 is amended by adding at the end the following new paragraph:
			
				(6)The Secretary may, in addition to qualified
				primary care physicians and other primary care practitioners, allow other
				appropriate health care providers (such as physicians with other primary
				specialty designations, licensed professional counselors, and registered
				dieticians), instructors trained in lifestyle counseling programs such as the
				Diabetes Prevention Program, and programs recognized by the Centers for Disease
				Control and Prevention to provide intensive behavioral therapy for
				obesity.
				.
		6.Providing the
			 Secretary of Health and Human Services with the authority to include chronic
			 weight management drugs as Medicare covered part D drugs
			(a)In
			 generalSection 1860D–2(e)(1) of the Social Security Act (42
			 U.S.C. 1395w–102(e)(1)) is amended by adding at the end of the flush matter
			 following subparagraph (B) the following new sentence Notwithstanding
			 any other provision of this section, such term also includes a drug described
			 in the second sentence of section 1927(d)(2)(A) (relating to drugs used for
			 weight management) if the Secretary determines that coverage of such a drug
			 under this part is appropriate..
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to plan
			 years beginning on or after the date that is 2 years after the date of
			 enactment of this Act.
			
